ORDER

PER CURIAM.
Bernard Joseph Difani appeals from the trial court’s judgment modifying joint legal custody of his minor children to primary legal custody in favor of Rita Elizabeth Nikonowicz. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Margolis v. Steinberg, 242 S.W.3d 394, 397 (Mo.App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).